          Case 2:20-cr-00062-TOR             ECF No. 43       filed 12/11/20      PageID.102 Page 1 of 2
PS 8
(3/15)


                              UNITED STATES DISTRICT COURT
                                                                                                        FILED IN THE
                                                                                                    U.S. DISTRICT COURT
                                                             for                              EASTERN DISTRICT OF WASHINGTON

                                            Eastern District of Washington
                                                                                               Dec 11, 2020
                                                                                                   SEAN F. MCAVOY, CLERK

 U.S.A. vs.                  Kennedy, Jordan Lee                         Docket No.            2:20CR00062-TOR-1


                               Petition for No Action on Conditions of Pretrial Release

COMES NOW Erik Carlson, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct of defendant
Jordan Lee Kennedy, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge John T.
Rodgers, sitting in the Court at Spokane, Washington, on the 28th day of July 2020, under the following conditions:

Standard Condition #6: Defendant shall report to the United States Probation Office before or immediately after release
and shall report as often as they direct, at such times and in such manner as they direct.

Additional Condition #27: Prohibited Substance Testing. If random urinalysis testing is not done through a treatment
program, random urinalysis testing shall be conducted through Pretrial Services, and shall not exceed six (6) times per
month. Defendant shall submit to any method of testing required by the Pretrial Service Office for determining whether the
Defendant is using a prohibited substance. Such methods may be used with random frequency and include urine testing,
the wearing of a sweat patch, a remote alcohol testing system, and/or any form of prohibited substance screening or testing.
Defendant shall refrain from obstructing or attempting to obstruct or tamper in any fashion with the efficiency and accuracy
of prohibited substance testing.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #1: Jordan Lee Kennedy is alleged to have violated his conditions of pretrial supervision by failing to report as
instructed by the United States Probation Office in November 2020.

On August 19, 2020, the undersigned officer reviewed the conditions of pretrial release supervision with Mr. Kennedy. Mr.
Kennedy acknowledged an understanding of the release conditions, which included standard condition number 6.

On October 26, 2020, Mr. Kennedy admitted to ingesting methamphetamine and heroin to the undersigned officer, which
has been previously reported to the Court. In response to his use of illegal controlled substances, Mr. Kennedy was
instructed to contact the undersigned officer each Tuesday for virtual meetings. Mr. Kennedy failed to report to the
undersigned officer, as instructed, for the entire month of November 2020.

It should be noted, the undersigned officer was able to contact Mr. Kennedy virtually on November 17, 2020, after making
multiple attempts to contact him via telephone and text messaging.

On December 7, 2020, the undersigned officer contacted Mr. Kennedy at his residence and again instructed him to contact
the undersigned officer each Tuesday. Mr. Kennedy followed through with this directive and contacted the undersigned
officer on December 8, 2020.

Violation #2: Jordan Lee Kennedy is alleged to have violated his conditions of pretrial supervision by failing to report for
random drug testing on November 12, and 20, 2020.

On September 10, 2020, the undersigned officer reviewed the conditions of pretrial release supervision with Mr. Kennedy.
He acknowledged an understanding of the conditions, which included condition number 27.
           Case 2:20-cr-00062-TOR           ECF No. 43        filed 12/11/20       PageID.103 Page 2 of 2
   PS-8
   Re: Kennedy, Jordan Lee
   December 11, 2020
   Page 2
Also on September 10, 2020, the undersigned officer referred Mr. Kennedy to the phase urinalysis testing program at Pioneer
Human Services (PHS). Mr. Kennedy was instructed to contact PHS on a daily basis to determine if he was required to
submit to random drug testing.

On November 12, and 20, 2020, Mr. Kennedy was required to report to PHS and submit to random drug testing. He failed
to report to PHS and submit to drug testing on those dates.

                     PRAYING THAT THE COURT WILL ORDER NO ACTION AT THIS TIME

                                                                          I declare under the penalty of perjury
                                                                          that the foregoing is true and correct.
                                                                          Executed on:       December 11, 2020
                                                                  by      s/Erik Carlson
                                                                          Erik Carlson
                                                                          U.S. Pretrial Services Officer


THE COURT ORDERS

[X ]      No Action
[ ]       The Issuance of a Warrant
[ ]       The Issuance of a Summons
[ ]       The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
[ ]       Defendant to appear before the Judge assigned to the case.
[ ]       Defendant to appear before the Magistrate Judge.
[ ]       Other


                                                                            Signature of Judicial Officer

                                                                              December 11, 2020
                                                                            Date
